*836Contrary to the defendant’s contention, the County Court’s determination to designate him a level two sex offender is supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Wright, 37 AD3d 797 [2007]; Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 11-12 [2006 ed]). The defendant failed to present clear and convincing evidence of the existence of mitigating factors warranting a downward departure from his presumptive risk level (see People v Martinez, 39 AD3d 835 [2007]; People v Guaman, 8 AD3d 545 [2004]). Miller, J.P., Covello, Eng and Chambers, JJ., concur.